Citation Nr: 1236046	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-02 903	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Evaluation of endometriosis rated as 10 percent disabling from December 22, 2008 to April 13, 2010.

2.  Evaluation of endometriosis rated as 30 percent disabling from April 13, 2010.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The appellant served on active duty from April 2001 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO).  The issues were previously before the Board in February 2012, at which they were remanded for additional development.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from April 2001 to July 2007.

2.	On September 19, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant through her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


